                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

DENNIS BALL-BEY,                                  )
                                                  )
                     Plaintiff,                   )
                                                  )
              v.                                  )           Case No. 4:18-CV-1364-SPM
                                                  )
KYLE CHANDLER, et al.,                            )
                                                  )
                     Defendants.                  )


                                             ORDER

       On February 25, 2021, this matter came before the Court for a virtual “in chambers”

Discovery Status Conference during which the Court and counsel discussed the status of the

parties’ ongoing discovery disputes. The Court and counsel previously discussed the parties’

ongoing discovery disputes at conferences held on January 27, 2021 and February 11, 2021. The

issue at those conferences related to the production of police incident reports reflected in release

agreements previously produced by the Defendant City of St. Louis (“the City”) to Plaintiff and

the production of a privilege log in response to Plaintiff’s Request for Production #21.

       A. Police Incident Reports

       At the time of the discovery status conference on February 25th, counsel for the City, Erin

McGowan, announced that the City was on track to meet deadlines previously established by the

Court’s order dated February 11, 2021, for production of approximately 400 responsive police

incident reports to defense counsel (for “Attorneys Eyes Only”) by March 26, 2021. As such, it

appears that any dispute related to the production of these police incident reports has been resolved

or will very soon be resolved by the production of the requested documents.
       B. Privilege Log/Documents In Response To Pltf. RFP #21

       At the time of the February 25th conference, the parties announced that, consistent with the

Court’s previous order, the City produced a “hit” report of search terms run across email accounts

of custodians identified by the plaintiff; the parties met and, ultimately, reached an agreement

regarding which “hits” from the City’s initial search are documents that should be reviewed by the

City as potentially responsive and, if necessary, placed on a privilege log. The parties articulated

the terms of their agreement on the record at the time of the status conference. 1 Based on the

discussion between the Court and counsel held on the record at the discovery status conference,

the defendants will produce either a privilege log or documents responsive to RFP #21 by no later

than April 9, 2021.

       C. Plaintiff’s Motion to Compel

       Based on the discussion held during the discovery conference on February 25, 2021, if

Plaintiff continues to believe that Defendants responses are incomplete, insufficient, or

inconsistent with the law regarding privileged communications, Plaintiff must file a motion to

compel responses to RFP #s 21, 23 and 25, no later than 14 days after Defendants produce either

a privilege log or documents responsive to RFP #21.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant the City of St. Louis must produce all

responsive police incident reports on a rolling basis beginning no later than March 4, 2021 and

must complete production of all responsive police incident reports by no later than March 26,

2021. Defendant must produce a significant portion (> 50%) of the incident reports on or before

the March 4th deadline for completing production of a first batch of the incident reports.


1
  Defendants’ counsel acknowledged that the defense was having trouble locating emails for one
of the custodians, David Miller, who left the City over ten years ago. Defense counsel agreed to
provide an affidavit to Plaintiff’s counsel regarding the search and the results of the search if the
City is unable to locate the emails.
       IT IS FURTHER ORDERED that, using the search terms agreed upon by the parties,

Defendant the City of St. Louis must produce either a privilege log or documents responsive to

RFP #21 by no later than April 9, 2021.

       IT IS FINALLY ORDERED that if Plaintiff continues to believe that Defendant’s

responses are incomplete, insufficient, or inconsistent with the law regarding privileged

communications, Plaintiff must file a motion to compel responses to RFP #s 21, 23 and 25, no

later than 14 days after Defendant produces either a privilege log or documents responsive to

RFP #21.




                                               SHIRLEY PADMORE MENSAH
                                               UNITED STATES MAGISTRATE JUDGE

Dated: February 26, 2021.
